Citation Nr: 0724466	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  95-13 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a right hand injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1952 to April 1955.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a rating decision 
by the San Diego, California Department of Veterans Affairs 
(VA) Regional Office (RO).  Is April 1997 and in April 2000 
it was remanded for further development.  In August 2003, the 
veteran's file was transferred to, and is now under the 
jurisdiction of, the Manila RO.  

The veteran had also initiated appeals of RO denials of 
several additional claims, and the RO issued a statement of 
the case in these matters in October 2005.  The veteran did 
not perfect his appeal in these matters (by submitting a 
substantive appeal), and they are not before the Board.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant when action on his part is required.


REMAND

In November 1991, a Travel Board hearing was held before 
Members of the Board who are no longer with the Board.  The 
veteran was notified that the Members of the Board who 
participated in the Travel Board hearing are no longer with 
the Board, and that he was entitled to another Board hearing 
should he so choose.  In July 2007 correspondence he 
indicated that he wanted another Travel Board hearing.  

Since Travel Board hearings are scheduled by the RO, see 
38 C.F.R. § 20.704(a), the case is REMANDED for the 
following:

The RO should arrange for the veteran to 
be scheduled for a hearing before a 
Veterans Law Judge at the RO (or, in the 
alternative, if he so desires, a 
videoconference hearing before a Veterans 
Law Judge), and provide him and his 
representative with written notification 
as to the date, time, and location of said 
hearing.

The claim should then be processed in accordance with 
standard appellate procedures.  The appellant has the right 
to submit additional evidence/argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

